DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 10/6/2022 is acknowledged.  The traversal is on the ground(s) that the amendments render the restriction requirement moot.  This is found persuasive and the restriction requirement is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially conical” in claims 12 and 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Walters et al. (US 2012/0178985, hereinafter “Walters”).
In regards to claims 1, 6, and 13, Walters discloses a catheter assembly comprising: a catheter body having a proximal catheter portion and a distal catheter portion (100); a drive shaft extending through a first lumen defined in the catheter body (element 148; par. 0048); and a motor assembly (elements 104 and 14) comprising: a stator (Fig. 1; pars. 0045 and 0048); a rotor electromagnetically coupled to the stator (element 470; pars. 0098-0099), wherein the rotor rotates in response to energizing the stator (pars. 0045 and 0048); and a flow diverter positioned radially between the rotor and the stator and defining a rotor chamber within which the rotor is disposed (Figs. 12-13; note arrows depicting flow in Figs. 13; all elements in contact with the fluid except the rotor being the “flow diverter”), the flow diverter comprises a distal chamber and a proximal chamber positioned on opposing sides of the rotor chamber (see annotated Figure 13 below).
In regards to claims 2 and 16, the flow diverter comprises at least one flange configured to mechanically couple the flow diverter to an external housing (see annotated Figure 11 below and Figure 1 showing and pars. 0045 and 0048 describing the proximal end of 100 coupled with the external housing 14).
In regards to claim 3, the at least one flange comprises a first flange and a second flange positioned on opposing sides of the rotor chamber (see annotated Figure 11 below).

    PNG
    media_image1.png
    633
    848
    media_image1.png
    Greyscale

Annotated Figure 11
In regards to claim 4, the first flange and the second flange are configured as dampers to isolate the motor assembly from external shock or vibrations (as solid members that necessarily have some nonzero and noninfinite modulus of elasticity, these elements damp shock to such internal elements as the rotor to some degree if a shock is imparted to them).
In regards to claims 5 and 20, the flow diverter is fluidly sealed about the rotor and the proximal catheter portion (Fig. 13, see arrows depicting fluid flow).

    PNG
    media_image2.png
    710
    833
    media_image2.png
    Greyscale

Annotated Figure 13
In regards to claims 7 and 14, the distal chamber comprises a fluid inlet (position where fluid enters the distal chamber), and wherein the distal chamber is fluidly coupled to a second lumen defined in the catheter body (Fig. 1A, element 102 and its tubing; pars. 0052 and 0101; see also any of lumens 282 in Figs. 7A-7C).
In regards to claim 8, the distal chamber houses the catheter proximal portion (see annotated Figure 13 above).
In regards to claims 9 and 15, the distal chamber, the rotor chamber, and the proximal chamber are in fluid communication (Fig. 13; see arrows depicting fluid flow).
In regards to claim 10, the flow diverter comprises at least one flange configured to mechanically couple the flow diverter to an external housing (see annotated Figure 11 above).
In regards to claims 12 and 19, the proximal chamber is substantially conical in shape (see annotated Figure 13 above).
Allowable Subject Matter
Claims 11, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Although Walters depicts structural elements that can fairly be interpreted as “flanges,” Walters does not disclose (and the prior art of record individually or in combination fails to fairly suggest) flanges in the locations recited in the above claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moise et al. (US 4,895,557) is another teaching that appears to depict a flow diverter between the rotor and stator in a blood pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792